Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0076644 to Derenne et al. in view of U.S. Pub. No. 2016/0193729 to Williams, and further in view of U.S. Pub. No. 2011/0307210 to Stevens et al.
Claim 1, Derenne discloses a patient support apparatus having a frame 28, wheels 24, a support surface 30, a navigation system [0126]-[0129], a wireless transceiver 188, and a control system 50 adapted to transmit data from the navigation system and a unique identifier 182 corresponding to the patient support apparatus [0146] and communicate messages between a plurality of microprocessors, controllers, retrieving memory on the patient support in an internal network with programmable hardware and software capable of carrying out a plurality of functions [0141 ][0142][0144].  Derenne is silent to estimating and determining location and orientation. Williams discloses computing software and devices used to estimate and determine location and orientation and to determine specific orientation directives [0007].  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ computing software and devices as taught by Williams yielding predictable results that provide a system for determining position and orientation of the patient support within an environment such as a healthcare facility [Abstract].  Derenne is silent to a device for determining an estimated time of arrival and a server.  Stevens discloses data such as programable code capable of being transmitted and executed on computer software, or on a server connected to any type of network [0049] and this data is used to estimate the time of arrival [0012].  It would have been obvious for one having ordinary skill in the art before the effective filing date to use data and a server as taught by Stevens yielding predictable results to path predictions and estimate the time of arrival for the patient support of Derenne.
Claim 2, Derenne discloses the patient support apparatus system wherein the remote device is a server on a computer local network, but is silent to the wireless transceiver is a being a WiFi radio. Selecting from a plethora of known wireless transceivers is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select a WiFi radio yielding predictable results that provide an equivalent and alternative transceiver. Claim 3, Derenne, as modified, discloses the patient support apparatus wherein the server further adapted to transmit messages over the computer network indicating the estimated time of arrival [0099].
Claim 4, Derenne, as modified, discloses the patient support apparatus wherein the messages and data streams are capable of being wirelessly transmitted through one or more networks to other devices such as a communication interface [0099], but is silent to the communication interface being a cell phone. Selecting from a plethora of known communication interfaces is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the
invention to select a cell phone yielding predictable results that provide an equivalent and alternative communication interface.
Claim 5, Derenne, as modified, discloses the patient support apparatus system wherein the server is further adapted to maintain in memory a history of the patient support apparatus has traveled to [0043].
Claim 6, Derenne, as modified, discloses the patient support apparatus system wherein Williams further discloses the server is capable of determining a distance traveled by the patient support apparatus, and to repetitively update and to record that distance in memory [0009][0040[0041].
Claim 7, Derenne, as modified, discloses the patient support apparatus system wherein the server is further configured to generate messages and determine distance traveled by the apparatus as stated above, but is silent to the messages including an alert message when the distance exceeds a threshold. Configuring an alert message is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to configure an alert message yielding predictable results that provide an equivalent and alternative message the indicates a distance threshold has been exceeded




Allowable Subject Matter
Claims 8-12 and 14-21 are allowed.
Response to Arguments
Applicant's arguments filed 09/28/22 have been fully considered but they are not persuasive.  With regards to claims 1-15, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  Therefore, the words of a claim are generally given their ordinary and customary meaning.  The Applicant’s system recited in the independent claim requires a navigation system, a wireless transceiver, and a control system adapted to transmit data from the navigation system and a unique identifier corresponding to the patient support apparatus; and a server capable of receiving the data and to determine an estimated time of arrival of the patient support apparatus at a particular destination within a healthcare facility based upon the data.  As stated above, Derenne discloses a patient support apparatus having a navigation system [0126]-[0129], a wireless transceiver 188, and a control system 50 adapted to transmit data from the navigation system and a unique identifier 182 corresponding to the patient support apparatus [0146] and communicate messages between a plurality of microprocessors, controllers, retrieving memory on the patient support in an internal network with programmable hardware and software capable of carrying out a plurality of functions [0141 ][0142][0144].  Williams discloses computing software and devices used to estimate and determine location and orientation and to determine specific orientation directives [0007].  

The combination of references as a whole would suggest to one having ordinary skill in the art to employ computing software and devices that yield predictable results that provide a system for determining position and orientation of the patient support within an environment such as a healthcare facility [Abstract].  Similarly, Stevens discloses data such as programable code capable of being transmitted and executed on computer software on a remote computer and server connected to any type of network using the computer software [0049] and this data is used to estimate the time of arrival [0012] and contrary to the Applicant’s argument that the “program code” may be executed entirely on a server.  Stevens clearly establishes that this program code or date is capable of being transmitted between the remote computer and server or other device connected to any type of network that uses the computer software.  Furtermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Once again, the combination of references as a whole would suggest to one having ordinary skill in the art to employ the transmissible data and a computer programed server within a local network that yield predictable results in order to path predictions and estimate the time of arrival for the patient support of Derenne.  



The Examiner reads the combination of references as a whole on the Applicant’s broad limitations since the function of determining position and orientation of the patient support, to path predictions and estimate the time of arrival are met and performed by an equivalent means and although not expressly required by the present broadly recited claim 1 also meets the patient support apparatus capable being programmed to send the appropriate data to the server, and the server capable of being programmed to use that data to calculate an estimated time of arrival.   It appears that the Applicant continues to rely on broad structural language that fails to clearly distinguish the present invention over the prior art of record and does not preclude the Examiner from interpreting the claims as stated above.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673